Citation Nr: 0728501	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO. 03-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for epistaxis, to include 
as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty July 1992 to February 1999 
and from September 1999 to March 2000.  He had service in 
Southwest Asia from October 10, 1999 to February 12, 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In February 2004, in December 2005, and again in November 
2006, the Board remanded this claim to the RO for further 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDING OF FACT

The veteran has recurring nosebleeds which were first 
manifest during service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, chronic nosebleeds were incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may potentially be established under 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).  

Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

The veteran's service medical records show that at service 
entrance, in May 1992, there was no mention of a problem with 
nosebleeds.  Clinical evaluation of the nose was normal, and 
he was found to be qualified for active service.  Therefore, 
the veteran is presumed to have been in sound condition on 
entrance into service.  

During service, he complained of nosebleeds in April 1994, 
and reported that although he had fractured his nose 8 years 
prior, he was unable to associate the nosebleeds with the 
fracture.  The finding was epistaxis.  On July 7, 1994, the 
veteran reported having nosebleeds and underwent nasal 
cauterization.  Later that month, the veteran denied any 
further episodes of epistaxis, and the finding was, 
epistaxis, resolved.  At separation in November 1998, it was 
noted that the veteran had chronic nosebleeds, cauterized 
three years prior, no sequalae.  

In a March 2001 statement, the veteran's employer reported 
that he had witnessed the veteran having nosebleeds for no 
apparent reason.  In a March 2001 statement from the 
veteran's sister, it was reported that she had to wake the 
veteran up from sleeping because his face and shirt sleeves 
were covered in blood as the result of a nosebleed.  

When the veteran was examined by VA in August 2001, he 
reported having nosebleeds about 1994 and said that he had 
undergone a cauterization.  The impression was recurrent 
epistaxis.  

On VA examination in December 2005, the examiner noted that 
the claims file was reviewed and the medical records were 
reviewed.  The examiner noted the date of onset to be 1994, 
and that the initial manifestations occurred during physical 
training.  The examiner noted that there was no history of 
trauma to the nose.  Examination revealed slight redness of 
the nasal septum with watery drainage.  The examiner found 
that nosebleeds were not aggravated by service, and that 
while there was a finding of nosebleeds in service, there was 
no evidence of worsening condition or trauma that would 
exacerbate nosebleeds. 

In a June 2007 addendum, the December 2005 VA examiner stated 
that the veteran did not state that he had recurrent or was 
presently experiencing nosebleeds during his interview in 
December 2005.  It was stated that his examination was normal 
and that no current medical diagnosis could be made at this 
time.  The examiner reported that no disability could be 
found as evidenced by the veteran's statements regarding 
occupational and activities of daily living impact.  

After reviewing all of the evidence of record, the Board 
notes that in his statements, the veteran reports suffering 
from nosebleeds since his service in the Persian Gulf and his 
family and employer have verified that they have witnessed 
him having nosebleeds.  In his substantive appeal, received 
in February 2003, the veteran reported that his nosebleeds 
did not begin until he was on active duty and that they 
occurred more than once.  The Board finds these statements to 
be credible.  

Although the VA examination indicated that there was no 
current disability, the Board finds that the veteran's 
statements as to the recurring nature of the nosebleeds 
demonstrates that there is at least a minimal amount of 
recurring disability due to the problem.  He has consistently 
maintained that he experiences spontaneous nosebleeds. (See, 
e.g. May 2006 letter from the veteran, October 2006 letter 
from the veteran, and July 2007 response to the SSOC).  

Even if the severity is not to a compensable degree, the 
record reflects that the veteran's nosebleeds had their onset 
while he was in service.  They were documented in the service 
medical records, and the veteran's lay statements have shown 
continuity since service.  There is no clear and unmistakable 
evidence to demonstrate that the nosebleeds pre-existed 
service.  Therefore, service connection may be granted on a 
direct basis.  With resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that chronic nosebleeds 
were incurred in service.  




ORDER

Service connection for nosebleeds is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


